Citation Nr: 0115538	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a bilateral foot 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel  


INTRODUCTION

The veteran had verified service from October 1974 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied an evaluation in excess of 
10 percent for psychogenic musculoskeletal reaction 
manifested by subjective foot pain following treatment for 
corns and calluses.  Based upon a review of the record and 
the contentions of the veteran, the Board has recharacterized 
the issue as listed on the first page of this decision.  

In November 1999, the RO issued an administrative 
determination denying entitlement to a clothing allowance for 
the service-connected bilateral foot disorder.  The veteran 
did not file a notice of disagreement as to that 
determination; thus, the matter is not in appellate status.  
See In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(Absent a notice of disagreement, a statement of the case, 
and a substantive appeal, the Board has no authority to 
proceed to a decision).  


REMAND

The recently enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA") has enhanced VA's duty to assist a veteran in 
developing the facts pertinent to his claim and expanded VA's 
duty to notify the veteran and his representative, if any, 
concerning the aspects of claim development.  See VCAA, § 
3(a) (to be codified as amended at 38 U.S.C. § 5103A); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7.  See generally 
Holliday v. Principi, 14 Vet. App. 280, (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board observes that service connection for psychogenic 
musculoskeletal reaction manifested by subjective foot pain 
following treatment of corns and calluses was granted in 
April 1978, based upon limited service medical records that 
reflect some minimal residual corn and callous formation plus 
areas of soft pliable scarring of both feet.  The disability 
was assigned a 10 percent evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9505 (prior to 1996).  In July 1999, the 
veteran emphasized to a VA medical examiner that his 
bilateral foot disorder is not a psychiatric problem, but is 
a physical disorder.  He therefore discouraged future 
psychological examinations on that basis.  Thereafter, the RO 
took action to rate the disability under 38 C.F.R. § 4.71a, 
DC 5279 (2000).

At a Travel Board hearing before the undersigned in April 
2001, the veteran and his wife testified, in essence, that 
his bilateral foot disorder is more severe and warrants a 
higher rating.  The veteran asserts that the pain and 
tingling that followed treatment for calluses in service is 
worse.  He says that, because of pain, he must wear expensive 
shoes for comfort.  He complains of pain and cramping which 
require daily massages, soaks in Epsom Salts, and the 
application of lotions and alcohol.  He asserts that the pain 
and discomfort, which is eased overnight, is noticeable 
within one hour of putting his shoes on in the morning.  The 
discomfort increases throughout the workday and affects his 
employment as a car salesman.  The veteran and his wife, as 
lay persons, are competent to offer testimony as to symptoms 
and observations, see Layno v. Brown, 6 Vet. App. 465, 469 
(1994), but they are not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In a case such as this, a VA examination or opinion 
is necessary to make a decision on the claim.  See VCAA, 
§ 3(a), (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. 
§ 19.9 (2000).  

The original rating decision considered service medical 
records dated from May 1976 to October 1977 that pertain to 
proceedings of a Physical Evaluation Board and disclose 
medical and psychiatric evaluation of the veteran following 
dermatologic injury to his feet.  Those records do not 
disclose the status of the veteran's feet prior to the 
dermatologic injury.  As the veteran now complains of 
additional disability that he attributes to the service 
injury, those treatment records are relevant.  Although the 
National Personnel Records Center (NPRC) responded, in 
December 1978, to an earlier request from the RO, that no 
records were available, the Board believes that a subsequent 
request to the service department is required to secure these 
records to avoid any potential prejudice to the veteran.  See 
Tetro v. West, 13 Vet. App. 404 (2000) (citing Hayre v. West, 
188 F.3d 1327, 1333 (Fed. Cir. 1999) (VA must in certain 
circumstances make multiple attempts to obtain service 
medical records and notify the veteran of its failure to 
obtain them)).

The evidence of record reflects that the first examination of 
the feet after service occurred in 1979.  Dr. P.D.W., a 
podiatrist, reported that a biomechanical evaluation 
including diagnostic X-ray study of both feet revealed the 
following diagnoses: moderate bilateral subtalar valgus and 
bilateral forefoot varus with painful intractable plantar 
keratoses under the fifth metatarsal heads.  The recommended 
treatment regimen included construction of functional 
orthotic devices to be worn in the shoes and surgical 
intervention to eliminate the keratoses, i.e., bilateral 
fifth metatarsal osteotomies.  The podiatrist noted that the 
periodic paring of the keratoses and shoe therapy would be 
insufficient to attain relief of symptoms.  The November 1982 
VA examination for compensation and pension purposes 
reflects, inter alia, second degree pes planus; mild, 
bilateral hallux valgus; and hammertoes, fifth toes, 
bilaterally.  

The most recent VA examinations for compensation and pension 
purposes dated in July 1999 (e.g., mental disorder and 
podiatry) reflect no review of the past medical records to 
reconcile the veteran's present complaints and clinical 
findings.  Under such circumstance, the Board cannot conclude 
that the earlier reported findings (i.e., second-degree pes 
planus, hallux valgus, and hammertoes) are not present or 
problematic, in light of the veteran's consistent complaints 
of functional impairment.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  The report did not discuss whether 
there was additional functional loss due to pain, 
fatigability, or weakness on use.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Section 4.10 of title 38, Code of 
Federal Regulations, provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems and 38 C.F.R. §§ 
4.40, 4.45, and 4.59 require the consideration of functional 
disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

Moreover, the veteran reported numbness and tingling in his 
feet after the callus removal, that has continued since 
service.  The Board also observes that the veteran has a 
diagnosis of diabetes mellitus.  The examinations disclose 
that the veteran sustained a back injury and underwent a 
laminectomy in 1983.  There is no indication that the 
examiners considered how or whether the non-service-connected 
back injury would have an impact upon the veteran's bilateral 
foot disability.  Thus, the Board is of the opinion that 
symptoms attributable to the non-service-connected diabetes 
and back injury must be distinguished, if possible, from the 
service-connected bilateral foot disability rated under 38 
C.F.R. § 4.71a, DC 5279.  In light of the veteran's 
assertions that the right foot is more symptomatic than the 
left foot, the RO should also consider whether the 
manifestations of the left and right foot warrant separate 
ratings.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately.  See 38 
C.F.R. § 4.25(b) (2000); Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  

The veteran asserts that his ability to care for his family 
is affected by the fact that he cannot compete with younger, 
more agile salesmen.  He says the prolonged standing in the 
parking lot and showroom create discomfort that he is unable 
to tolerate.  He has difficulty driving a car with his right 
foot after 20 minutes.  The veteran reported, on the July 
1999 VA mental disorders examination, that he has had 12 jobs 
since 1986.  It appears that the majority of these were with 
automobile dealerships.  The July 1999 VA podiatry 
examination reflects that the veteran is unable to hold a job 
consistently because he cannot stand or walk for any length 
of time.  This evidence raises the question of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000).  The veteran is hereby notified that he is 
responsible for furnishing employment records to support his 
claim that his service-connected bilateral foot disorder 
affects his employment.  See Spurgeon v. Brown, 10 Vet. App. 
194, 197 (1997).

Testimony from the April 2001 hearing before this Member of 
the Board reveals that the veteran has received treatment 
from a Dr. Baylon.  See Transcript, page 11.  Those treatment 
records are not in evidence, and may be material to the 
outcome of this claim for an increased evaluation. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers, inpatient and outpatient, 
VA and non-VA, who have evaluated or 
treated the veteran for his bilateral 
foot disorder since 1994. 
Specifically, the RO should request 
the records from Dr. Baylon (see 
Travel Board Hearing transcript, at p. 
11).  The veteran should be given 
another opportunity on remand to 
resubmit treatment records from Dr. 
L.H.C. at the University Podiatry 
Center. After securing any necessary 
releases, the RO should obtain copies 
of such records that are not in the 
file.

2. The RO should inform the veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), with respect to his 
service-connected bilateral foot 
disorder, and permit him the full 
opportunity to supplement the record 
as desired.  The RO should assist the 
veteran, as necessary, in obtaining 
the relevant medical or employment 
evidence by obtaining the appropriate 
authorizations. 

3. The RO should make another request to 
the service department for the 
veteran's service medical records for 
the period from October 1974 to 
November 1977.  In particular, the RO 
should request the 
enlistment/induction and separation 
examinations.  

4. After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran VA podiatry and general 
medical examinations, to determine the 
nature and severity of the bilateral 
foot disorder.  The claims file, 
including a copy of this remand, 
should be made available to and be 
reviewed by the examiner(s), and its 
receipt and review should be 
acknowledged in the examination 
report.  The examinations should 
include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing 
prior to completion of the report.  
Each examiner should provide the 
complete  rationale for his/her 
opinions.  The report must be 
typewritten.

a.  Based upon on the review of the 
claims folder, to include the 
service medical records, and a 
thorough examination of both feet, 
the VA examiner should provide a 
diagnosis for any pathology found.  
Specifically, the examiner should 
comment on whether the treatment 
for the corns and calluses in 1976 
resulted in any chronic physiologic 
residuals.  

b.  The examiner should describe 
and document the nature and 
severity of the pathology resulting 
from service, as distinguished from 
the non-service-connected diabetes 
mellitus and back injury.  The 
examiner should provide an opinion 
as to the degree of disability 
posed by each foot separately 
(e.g., mild, moderate, or marked).  
The examiner should discuss 
fatigability, weakness, lack of 
endurance, and the effect of pain 
on function, beyond that reflected 
on examination, and their impact on 
his activities of daily living and 
the veteran's employment. 

c.  The veteran is hereby advised 
that failure to report, without 
good cause, for an examination 
scheduled in connection with a 
claim for an increased rating, may 
result in denial of that claim.  38 
C.F.R. § 3.655 (2000)   

5. The RO should then review the claims 
file to ensure that all of the 
required notices have been sent to the 
veteran, that all available evidence 
designated by the veteran has been 
obtained, and that the veteran has 
been notified of any evidence that 
could not be obtained, to include any 
assistance required under the VCAA.  
In particular, the RO should ensure 
that the requested examination and 
opinions are in complete compliance 
with the directives of this remand 
and, if they are not, the RO should 
take corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should adjudicate the substantive 
merits of the claim for an increased 
evaluation for the bilateral foot 
disorder.  A specific determination 
should be made as to whether separate 
ratings are warranted.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  
The RO should also determine whether 
an increased rating is appropriate 
under the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The rating 
should also reflect consideration of 
the provisions of 38 C.F.R. § 
3.321(b)(1). 

7. If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations not previously considered 
and pertinent to the issues currently 
on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



